DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS (US 2019/0078680 A1) in view of MITROVIC (US 2005/0026745 A1).
Regarding claim 1, EDWARDS discloses a speed reducer of a turbomachine, comprising a central sun gear (31) mounted to rotate integrally on a power shaft around an axis X of rotation (Fig. 6, 611), an annular ring gear (32) coaxial with the axis X, and a plurality of planet gears (33) arranged around the axis X and mounted to be movable on a planet carrier, said planet gears being engaged with said sun gear and the annular ring gear which extends around the planet gears, the speed reducer further comprising a lubricant recovery device (see Fig. 3) comprising a recovering pipe (@ 36) of lubricant discharged by centrifugation from said reducer, said recovery device comprising scoops (38) mounted to pivot about a pivot axis (@ 37) on a movable member of the speed reducer which rotates around the axis X between a deployed state (shown in solid lines of Fig. 3) and a rest state (shown in dashed lines of Fig. 3), wherein in the deployed state, the power shaft rotates at a first predetermined speed and each scoop is configured to recover a portion of the lubricant by moving toward the pipe, and in the rest state, the power shaft of the reducer rotates at a second predetermined speed greater than said first predetermined speed.
EDWARDS does not disclose said movable member is the annular ring gear.  The movable member of EDWARDS is the carrier.
MITROVIC teaches a speed reducer for a gas turbine engine.  MITROVIC states, “[p]lanetary and star gear trains are alternate arrangements used in epicyclic gearboxes.”  MITROVIC describes planetary and star gears in the following manner: “In planetary gear trains, the central sun gear provides the input, the outer ring gear is held stationary, and the planet gears that rotate therewithin cause their planet carrier to rotate, which provides the reduced speed rotary output. In star gear trains, the sun gear provides the input. However, the planetary carrier is held stationary, and the outer ring gear provides the rotary output in a direction opposite that of the input sun gear.”
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to substitute the planetary gear train of EDWARDS with a star gear train, where the ring would be the movable member.  The teaches of MITROVIC disclose the planetary and the star arrangement being alternatives to one another.  The substitution of one for the other would only take routine skill, and would allow for alternative gear ratios.
	Regarding claim 2, the combination of EDWARDS- MITROVIC discloses the speed reducer is a planetary gear, and in that the planet carrier is stationary.
Regarding claim 9, the combination of EDWARDS- MITROVIC discloses each scoop comprises a balancing member (42) configured to tilt the scoop from the deployed state to the rest state or vice versa under the action of centrifugal force generated during rotation of the axis X, and a return member (41) configured to maintain the scoop in its deployed state.
Regarding claim 12, the combination of EDWARDS- MITROVIC discloses (see Fig. 6 of EDWARDS, and Figs. 1, 4, and 5 of MITROVIC) an assembly containing a fan shaft extending along an axis X of rotation, a power shaft extending along the axis X and intended to rotate the fan shaft along the axis X, and the speed reducer according to claim 1 mounted between the fan shaft and the power shaft, the power shaft being connected to the central sun gear and the ring gear being coupled to the fan shaft.
Regarding claim 13, the combination of EDWARDS- MITROVIC (see Fig. 6 of EDWARDS, and Figs. 1, 4, and 5 of MITROVIC) discloses a double-flow turbomachine, comprising an assembly as claimed in claim 12.
Allowable Subject Matter
Claims 3-8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150354407 A1: Teaches a lubrication mechanism within a turbo machine having pivoting components to aid in the lubrication.
US 4541737 A: Discloses a pivoting mechanism for lubrication purposes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659